Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 4-8 are presented and allowed.
Claims 2 and 3 are cancelled.

EXAMINER’S AMENDMENT
Authorization for an Examiner’s Amendment was given by John Bollinger in a telephone interview of February 9, 2022.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims of the application have been amended as follows:

8. (Currently Amended)	A remote copy system comprising:
        a primary site including a first server system and a first storage system connected to the first server system; and
        a secondary site including a second server system and a second storage system connected to the second server system, wherein
        the first server system and the second server system are clustered,
        a virtual storage system is configured by the first storage system and the second storage system,
        an asynchronous remote copy is performed with the first storage system as a copy source and the second storage system as a copy destination,
        the first and second storage systems are configured to detect a failure of the second or first storage system that is a destination of the asynchronous remote copy,
        the first storage system includes a data volume, a journal volume, and a storage controller, and
        when an operation is received from the first server system, based on the operation, the storage controller executes any of a work of storing [[the]] update content by the operation in the journal volume or a work of executing the operation after the operation is received,[[;]] [[and]]
       
  
wherein the storage controller reflects the update content stored in the journal volume on the second server system after a failover occurs at the primary site  and determines which work is executed based on a type of the operation. 


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The elements of independent claims 1 and 8 were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
The dependent claims, 4-7, are hereby allowed based upon their dependency of the independent claims. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Eguchi (U.S. Patent Application No. 2011/0078121) discloses: The data up to a point of time whereat failure has occurred will be restored at high speed at a remote site without imposing any burden on a host. The first storage system on the master side processes an I/O request from the host, and as a result of I/O processing to the second storage system on the remote side, transmits the update data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
February 9, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161